Citation Nr: 1117134	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left ankle disorder, including sprain residuals and arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for tibial neuropathy, left foot, associated with service-connected left ankle disorder, including sprain residuals and arthritis.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

4.  Entitlement to service connection for left leg and foot radiculopathy, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

5.  Entitlement to service connection for a neuropsychiatric disorder, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.
6.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968.

These matters come before the Board of Veterans' Appeals ("Board") from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.  In an August 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and left leg and foot radiculopathy, both claimed as secondary to the Veteran's service-connected left ankle disorder.  The RO also denied his claim of entitlement to an evaluation in excess of 10 percent for his service-connected left ankle disorder.  In a January 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tibial neuropathy, left foot, with an initial evaluation of 10 percent, effective August 17, 2005.  In a May 2007 rating decision, following a temporary evaluation of 100 percent for his service-connected left ankle disorder due to residuals of surgery and convalescence, the Veteran was granted an increased, 20 percent disability rating for the ankle disorder, the maximum amount under the applicable diagnostic code, effective September 1, 2006.

In January 2011, the Veteran appeared at a video conference hearing at the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.     

The issues of entitlement to an initial rating in excess of 10 percent for tibial neuropathy, left foot; entitlement to service connection for degenerative disc disease of the lumbar spine; entitlement to service connection for left leg and foot radiculopathy; entitlement to service connection for a neuropsychiatric disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left ankle disorder, including sprain residuals and arthritis, has been manifested by objective findings of swelling,  tenderness and pain, with no greater than marked limitation of motion exhibited by a minimum 0 degrees of dorsiflexion and 5 degrees of plantar flexion, without evidence of ankylosis or deformity.

2.  For the period January 28, 2009 forward, the Veteran's left ankle disorder has been manifested by pigmented villonodular synovitis, status post surgery and radiation treatment, with loss of sensation from superficial peroneal and sural nerve injuries related to an old surgery.  




CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 20 percent for a left ankle disorder, including sprain residuals and arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

2.  For the period January 28, 2009 forward, the criteria for the assignment of a separate 10 percent disability rating, but no more, for moderate incomplete paralysis of the left ankle due to a superficial peroneal nerve and sural nerve injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated April 2007, the Veteran was advised of the information necessary to substantiate his claim of entitlement to an increased evaluation for his service-connected left ankle condition, which indicated that he should provide evidence showing that his disability had increased in severity.  The letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining evidence.  This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA examination reports dated January 2008, and January 2009.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.
With regard to the examination reports, the Board observes that the examiners elicited from the Veteran his history of left ankle disability complaints and symptomatology, and performed complete physical examinations, noting range of motion measurements as well as diagnostic test results.  The Board observes that, although the VA joints examiners were not able to review the Veteran's claims folder, the Court has held that absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, however, review of the examination reports shows that the examiners thoroughly and accurately reported the Veteran's left ankle range of motion and symptoms to allow the rating authority to rate the severity of his disability in accordance with the established diagnostic criteria.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Veteran's left ankle disorder, including sprain residuals and arthritis, has been rated under DC 5271.  Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  In order to obtain a higher rating under DC 5270, there must be findings of ankylosis.  Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.

The normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that the words "slight," "moderate," and "marked, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.   38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that his left ankle disability is of greater severity than the current 20 percent rating contemplates.  Specifically, he avers that he has constant pain and difficulty walking.  

In January 2008, the Veteran was afforded a VA joints examination.  He told the examiner that he had sustained a sprain to the left ankle during service, and in 1988, underwent a resection of a pigmented villonodular synovitis of the left ankle.  After the lesion recurred in 2005, he underwent another surgical procedure.  It was at this time that he reported having sustained injury to the superficial peroneal nerve.  The examiner, who had access to the Veteran's VA treatment records, noted a September 2007 MRI, which revealed severe degenerative joint disease in the ankle.  Upon examination of the ankle, the examiner noted swelling and well-healed surgical scars.  Range of motion was to 20 degrees dorsiflexion, with pain beginning at 20 degrees, and to 35 degrees plantar flexion with mild pain at 35 degrees.  The examiner noted that the ranges of motion during passive, active and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-up.  While the Veteran used a cane to ambulate, he denied any incapacitating episodes or radiation of pain.  He also denied any neurological findings and said his condition did not have an effect on his daily activities.  He did, however, state that he did not work due to his left ankle disability.  He was diagnosed with left ankle degenerative joint disease, pigmented villonodular synovitis, left ankle status post resection with evidence of recurrence, and postoperative mild superficial peroneal injury. 
 
In January 2009, the Veteran was afforded another VA joints examination.  An MRI of the left leg revealed degenerative joint disease in the ankle.  Dorsiflexion was to 0 degrees, while plantar flexion was to 30 degrees.  The examiner noted that the ranges of motion during passive, active and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The Veteran reported no incapacitating episodes or radiation of pain, and no neurologic findings or effects on the usual activities of daily life.  The diagnosis was left ankle arthritis.

In January 2009, the Veteran also underwent a VA neurological examination.  While the examiner did not specifically indicate that he had reviewed the claims folder, the fact that he made reference to several treatment notes and reports of record would appear to indicate that he did review the pertinent information, especially, the Veteran's outpatient neurology clinic reports.  It was noted that an October 2008 EMG test showed results consistent with damage to the left sural and superficial peroneal sensory fibers.  Upon examination, there was some swelling and tenderness of the left ankle.  Dorsiflexion was to 0 degrees, and plantar flexion was to 5 degrees.  Additional range of motion was limited due to pain.  It was noted that sensation was decreased in the foot compared to the rest of the lower extremity.  The examiner noted that the ranges of motion during passive, active and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner stated that there were also no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the daily activities of life or occupation (although, as noted above, the Veteran reported that he could not work due to his left ankle disability).  The diagnosis was pigmented villonodular synovitis in the left ankle post surgery and radiation treatment with loss of sensation from superficial peroneal and sural nerve injuries related to the "old" surgery.  

A December 2010 VA neurology note included the diagnostic assessments of bilateral lumbar radiculopathies, chronic, and left superficial peroneal neuropathy, as well as severe lumbar stenosis.

III.  Conclusion

Based on a review of the complete evidence of record, the Board concludes that the Veteran's left ankle disorder, including sprain residuals and arthritis, have resulted in no more than a marked limitation of motion without any evidence of ankylosis or deformity.  As noted, while earlier examinations revealed that the Veteran never had full range of motion of the left ankle, during the January 2009 neurological examination, his range of motion was severely limited to less than half the normal range of motion of the joint.  Nonetheless, because the medical evidence failed to demonstrate any findings of ankylosis or deformity, a higher disability rating is not for application.  Accordingly, the Board finds that the current disability rating of 20 percent under DC 5271 is warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's left ankle disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because the Veteran has not been shown by the medical evidence to have ankylosis or malunion of the os calcis or astragalus, and there is no evidence that he ever underwent an astragalectomy (removal of the astragalus bone for ankle stabilization), there are no other diagnostic codes pertaining specifically to disability of the ankle applicable to the Veteran's left ankle disorder.

However, as noted above, during the January 28, 2009 neurology examination, the examiner noted that an October 2008 EMG revealed results consistent with damage to the left sural and superficial peroneal sensory fibers.  He concluded that these nerve injuries resulted in a loss of sensation to the Veteran's left ankle.  In this regard, the Board observes that, while there is no diagnostic code applicable for diseases or injuries of the sural nerve, under DC 8522, musculocutaneous nerve (also known as the superficial peroneal nerve), mild incomplete paralysis warrants a noncompensable rating, while moderate incomplete paralysis warrants a 10 percent rating, and severe incomplete paralysis warrants a 20 percent rating.  In this case, based on the findings of the VA examiner of damage to the superficial peroneal sensory fibers, along with the Veteran's complaints and the examiner's findings of a lack of sensation to the left ankle, the Board concludes that entitlement 
a 10 percent rating for moderate incomplete paralysis is warranted under DC 8522 for the period January 28, 2009 (the date of the VA examination) forward.  

Finally, the Board notes that, during the Veteran's January 2011 video conference hearing before the Board, his representative argued that he should be granted a separate disability rating for his degenerative arthritis diagnosed by x-ray findings.  In this regard, the Board has considered DC 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, as the Veteran is already rated under DC 5271 for the same symptomatology (i.e., limitation of motion with pain), the assignment of a separate rating under DC 5003 would be considered pyramiding, as the manifestations of his ankle disability under DC 5003 would be duplicative of those under DC 5271.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, a separate rating for degenerative joint disease is not for application.  

With regard to assigning a higher disability rating for the Veteran's left ankle disability based on functional loss, as contemplated by the Court's holding in DeLuca v. Brown, the Board acknowledges the Veteran's claims that his left ankle disorder prevents him from walking far distances or standing for extended periods of time.  However, while the VA examiners noted his contentions, they each specifically found that repetitive motion elicited no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Accordingly, the Board finds that the Veteran is adequately compensated by the 20 percent rating presently assigned.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's left ankle disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As discussed above, his disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, nor any other factor that would take the Veteran's left ankle disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 20 percent under DC 5271 for service-connected left ankle disorder, including sprain residuals and arthritis.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  However, based on the medical evidence of record, which revealed some nerve damage to the left ankle, assignment of a separate disability rating of 10 percent, and no more, for moderate incomplete paralysis of the superficial peroneal nerve is warranted under DC 8522.  

 
ORDER

Entitlement to a disability evaluation in excess of 20 percent disabling for a left ankle disorder, including sprain residuals and arthritis, is denied.

For the period January 28, 2009 forward, entitlement to a separate 10 percent disability evaluation, but no more, for moderate incomplete paralysis of the superficial peroneal nerve and sural nerve, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

a.)  Entitlement to an initial rating in excess of 10 percent for tibial neuropathy, left foot, associated with service-connected left ankle disorder, including sprain residuals and arthritis.

The Veteran has reported a worsening of his service-connected tibial neuropathy, left foot.  Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In this case, the evidence of record reveals that the Veteran was provided with a VA neurology examination in January 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  However, the Court has also held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, as the Veteran has asserted a worsening of his tibial neuropathy disability, the Board finds that a more contemporaneous examination is needed to properly evaluate the current level of severity of the disorder.

b.)  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

The Veteran contends that his recently-diagnosed degenerative disc disease of the lumbar spine (see February 2009 MRI) is the result of his service-connected left ankle disability.  In support of his claim, he points to two opinions by a VA examiner, Dr. J.P., the first, in conjunction with a May 2005 examination, and the second being a June 2005 addendum.  Although the Veteran's representative argued, during the Board video conference hearing, that the opinions from Dr. P were contradictory, upon closer review, it appears that they are not.  Dr. P wrote that, although the Veteran has a low back disorder, as well as significant posttraumatic changes of the left ankle, it was his opinion that the Veteran's "low back pain [is] due to a radiculopathy, which is not related to his left ankle pain."  See June 2005 opinion.  He further stated "to clarify this opinion, I do not feel that [the Veteran's] ... low back, ... is related to his left ankle."  Id.    

In this respect, the Board notes that VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

In this case, the Board notes that, while Dr. P. opined as to whether the Veteran's left ankle disorder had caused a low back disorder, he did not provide an opinion as to whether the left ankle disorder had aggravated the Veteran's low back disorder, despite noting during the May 2005 examination that the Veteran had an antalgic gate as a result of the left ankle disorder.  Accordingly, the Board concludes that a new VA examination should be obtained in order to get an opinion as to the etiology of the Veteran's low back degenerative disc disease and whether it was aggravated by his service-connected left ankle disorder.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).


c.)  Entitlement to service connection for left leg and foot radiculopathy, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

VA treatment reports reveal that the Veteran was diagnosed as having left foot drop.  In a January 2009 written statement, his treating VA neurologist, Dr. D.S., opined that "[the Veteran] has severe neurological deficits with left foot weakness (foot drop) with pain on the left leg and foot, with loss of sensation on the left foot.  This neurological problem is disabling and is related to a service-connected nerve damage."  While Dr. S. stated in a January 2010 statement that the Veteran had superficial peroneal nerve and sural nerve injuries with intractable pain in the left foot and leg, he did not specifically indicate that these disorders were the result of, or had been aggravated by, the Veteran's left ankle disorder.  Additionally, because the previous VA examiner, Dr. P., appeared to indicate that the Veteran's left leg and foot radiculopathy were the result of his low back radiculopathy, but did not provide an etiology for the Veteran's low back disorder, the Board finds that another VA examination is warranted, as the claim appears to be inextricably intertwined with his claim for service connection for degenerative disc disease of the lumbar spine.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).   

d.)  Entitlement to service connection for a neuropsychiatric disorder, claimed as secondary to his service-connected left ankle disorder, including sprain residuals and arthritis.

During the VA video conference hearing, the Veteran, through his representative, raised the issue of entitlement to service connection for a neuropsychiatric disorder, claimed as secondary to his left ankle disability.  This issue is inextricably intertwined with the TDIU issue, also raised by the Veteran and discussed below.  The Board notes that a VA mental health outpatient treatment report, dated September 2008, reveals that the Veteran complained of being preoccupied with problems involving pain and numbness in his legs.  While the progress note shows that he was diagnosed with an anxiety disorder, prior VA outpatient treatment reports reveal that he had been diagnosed with an anxiety disorder as early as December 2004. 

Accordingly, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's current neuropsychiatric disorder is related to an injury, or some other incident of service is necessary to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1);Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

e.) Entitlement to TDIU.

During the video conference hearing before the Board (and in several previous statements written by his wife), the Veteran said that he was unable to work due to his service-connected left ankle disability.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Veteran has reported that he had not worked since May 2007, when he participated in the VA Vocational Rehabilitation Program, and says he is currently unemployed.  While the appellant has been afforded several VA examinations, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  However, the Board finds this issue to be inextricably intertwined with the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and a neuropsychiatric disability.  See Harris v. Derwinski, supra.  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to those issues have been resolved.

The Board also notes that because the claims file only contains the Veteran's VAMC treatment records through January 2010, an attempt should be made to obtain his most up-to-date treatment records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimants were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA regarding the issues of service connection for a neuropsychiatric disorder, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis and TDIU and afford the Veteran the opportunity to submit additional argument and evidence.

2.  Obtain all available VA treatment records pertaining to the Veteran's lower left extremity disorders, lumbar spine disorders and mental health disorder since January 2010 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner for the purposes of determining the nature, approximate onset date and/or etiology of any currently-diagnosed lumbar spine disorder(s) and left leg and/or left foot radiculopathy.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The examiner should perform a physical examination, including performing/ordering any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of low back, left leg and left foot symptomatology, including any medical treatment, and note that in addition to the medical evidence, the Veteran's statements have been considered.  

a.) As to any chronic lumbar spine disorder(s) diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service, or was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by the Veteran's service-connected left ankle disability. 

b.) As to any chronic left leg and foot radiculopathy diagnosed, the examiner is asked to indicate whether it is/they are related to service, are caused or aggravated by his service-connected left ankle disorder or are caused or aggravated by a chronic lumbar spine disorder(s).   

Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

4.  Schedule the Veteran for a VA examination with a qualified examiner to determine the current severity of the Veteran's service-connected tibial neuropathy, left foot.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should elicit from the Veteran a history of his left foot tibial neuropathy symptomatology and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  The examiner is also asked to opine as to whether the Veteran currently has foot drop or some other disorder of the peripheral nerves, and if so, whether it is related to service or caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by his service-connected left ankle disorder, service-connected tibial neuropathy, left foot, or some other etiology, including a lumbar spine disorder.  Any and all opinions must be accompanied by a complete rationale.

5.  Schedule the Veteran for an examination with an examiner of appropriate expertise to determine whether he has a current diagnosis of a neuropsychiatric disorder.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with 

the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran his statements concerning any symptoms he's experienced and note that, in addition to the medical evidence, the Veteran's statements have been considered.  For any neuropsychiatric disorder diagnosed, the clinician must opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service, to include whether it was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by his service-connected left ankle disorder.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

6.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims should be (re)adjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


